 



Exhibit 10.1
First Amendment
to
Amended and Restated
Receivables Sale Agreement
     This First Amendment (the “Amendment”), dated as of August 21, 2006, is
entered into among Swift Receivables Corporation (the “Seller”), Swift
Transportation Corporation (the “Collection Agent”), Amsterdam Funding
Corporation (“Amsterdam”) as a Conduit Purchaser, Three Pillars Funding LLC
(“Three Pillars”), as a Conduit Purchaser, ABN AMRO Bank N.V., as agent for
Amsterdam and the Purchasers (the “Agent”), SunTrust Capital Markets, as the
Three Pillars Purchaser Agent, the other Purchaser Agents from time to time
party hereto, the related bank purchasers from time to time party hereto and the
other conduit purchasers from time to time party hereto;
Witnesseth:
     Whereas, the Seller, Collection Agent, Amsterdam, Three Pillars, the Three
Pillars Purchaser Agent and Agent have heretofore executed and delivered an
Amended and Restated Receivables Sale Agreement dated as of December 21, 2005
(as amended, supplemented or otherwise modified through the date hereof, the
“Sale Agreement”); and
     Whereas, the parties hereto desire to amend the Sale Agreement as provided
herein;
     Now, Therefore, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto hereby agree that
the Sale Agreement shall be and is hereby amended as follows:
     Section 1. The defined term “Charge-Off Ratio” appearing in Schedule I to
the Sale Agreement is hereby amended in its entirety and as so amended shall
read as follows:
     “Charge-Off Ratio” means, for any calendar month, a fraction (expressed as
a percentage) the numerator of which is the outstanding balance of Charge-Offs
during such calendar month and the denominator of which is the amount of Credit
Sales generated during such calendar month.
     Section 2. Clause (f) of the defined term “Termination Event” appearing in
Schedule I to the Sale Agreement is hereby amended in its entirety and as so
amended shall read as follows:
     (f) the Delinquency Ratio exceeds 6.5%, the Default Ratio exceeds 10%, the
Dilution Ratio exceeds 5%, the Charge-Off Ratio exceeds 1.5% or the Turnover
Ratio exceeds 60 days; or
     Section 3. The following defined term is hereby added to Schedule I to the
Sale Agreement in the correct alphabetical order as follows:

 



--------------------------------------------------------------------------------



 



     “Credit Sales” means, for any period, the aggregate amount of Receivables
originated by the Originator during such period.
     Section 4. This Amendment shall become effective once the Agent has
received (i) counterparts hereof executed by the Seller, Collection Agent, each
Purchaser and the Agent and (ii) the acknowledgment and consent in the form set
forth below duly executed and delivered by the Swift Transportation Co., Inc.
     Section 5. To induce the Agent and the Purchasers to enter into this
Amendment, the Seller and Collection Agent represent and warrant to the Agent
and the Purchasers that: (a) the representations and warranties contained in the
Transaction Documents, are true and correct in all material respects as of the
date hereof with the same effect as though made on the date hereof (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct in all
material respects only as of such specified date); (b) no Potential Termination
Event exists; (c) this Amendment has been duly authorized by all necessary
corporate proceedings and duly executed and delivered by each of the Seller and
the Collection Agent, and the Sale Agreement, as amended by this Amendment, and
each of the other Transaction Documents are the legal, valid and binding
obligations of the Seller and the Collection Agent, enforceable against the
Seller and the Collection Agent in accordance with their respective terms,
except as enforceability may be limited by bankruptcy, insolvency or other
similar laws of general application affecting the enforcement of creditors’
rights or by general principles of equity; and (d) no consent, approval,
authorization, order, registration or qualification with any governmental
authority is required for, and in the absence of which would adversely effect,
the legal and valid execution and delivery or performance by the Seller or the
Collection Agent of this Amendment or the performance by the Seller or the
Collection Agent of the Sale Agreement, as amended by this Amendment, or any
other Transaction Document to which they are a party.
     Section 6. This Amendment may be executed in any number of counterparts and
by the different parties on separate counterparts and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute but one and the same Amendment.
     Section 7. Except as specifically provided above, the Sale Agreement and
the other Transaction Documents shall remain in full force and effect and are
hereby ratified and confirmed in all respects. The execution, delivery, and
effectiveness of this Amendment shall not operate as a waiver of any right,
power, or remedy of any Agent or any Purchaser under the Sale Agreement or any
of the other Transaction Documents, nor constitute a waiver or modification of
any provision of any of the other Transaction Documents. All defined terms used
herein and not defined herein shall have the same meaning herein as in the Sale
Agreement. The Seller agrees to pay on demand all costs and expenses (including
reasonable fees and expenses of counsel) of or incurred by the Agent and each
Purchaser Agent in connection with the negotiation, preparation, execution and
delivery of this Amendment.
     Section 8. This Amendment and the rights and obligations of the parties
hereunder shall be construed in accordance with and be governed by the law of
the State of Illinois.

-2-



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date first above
written.

             
ABN AMRO Bank N.V., as the Agent, as the Related Bank Purchaser for Amsterdam
and as the Amsterdam Purchaser Agent
 
       
 
  By:    
 
       
 
  Title:    
 
       
 
       
 
  By:    
 
       
 
  Title:    
 
       
 
            Amsterdam Funding Corporation
 
       
 
  By:    
 
       
 
  Title:    
 
       



S-1



--------------------------------------------------------------------------------



 



              SunTrust Capital Markets, as the Three Pillars Purchaser
     Agent
 
       
 
  By:    
 
       
 
  Title:    
 
       
 
            Three Pillars Funding LLC
 
       
 
  By:    
 
       
 
  Title:    
 
       

S-2



--------------------------------------------------------------------------------



 



              Swift Receivables Corporation
 
       
 
  By:    
 
       
 
  Title:    
 
       
 
            Swift Transportation Corporation
 
       
 
  By:    
 
       
 
  Title:    
 
       

S-3



--------------------------------------------------------------------------------



 



Guarantor’s Acknowledgment and Consent
     The undersigned, Swift Transportation Co., Inc., has heretofore executed
and delivered the Amended and Restated Limited Guaranty dated as of December 21,
2005 (the “Guaranty”) and hereby consents to the First Amendment to the Sale
Agreement as set forth above and confirms that the Guaranty and all of the
undersigned’s obligations thereunder remain in full force and effect. The
undersigned further agrees that the consent of the undersigned to any further
amendments to the Sale Agreement shall not be required as a result of this
consent having been obtained, except to the extent, if any, required by the
Guaranty referred to above.

                  Swift Transportation Co., Inc.
 
           
 
  By:                  
 
      Title:    
 
           

 